

116 HR 3023 IH: Secure Our Schools Today Act of 2019
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3023IN THE HOUSE OF REPRESENTATIVESMay 24, 2019Mr. Duffy (for himself and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo increase funding for the COPS Grant Program and the Secure Our Schools Grant Program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Secure Our Schools Today Act of 2019. 2.COPS Grant Program (a)Authorization of appropriationsSection 1001(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(11)) is amended—
 (1)in subparagraph (A), by inserting before the period at the end the following: , and $2,403,000,000 for fiscal year 2020; and (2)by adding at the end the following:
					
 (C)Notwithstanding subparagraph (B), with respect to fiscal year 2020— (i)not less than $2,175,000,000 shall be made available for the hiring and rehiring of additional career law enforcement officers; and
 (ii)the remaining funds shall be made available in the manner described in subparagraph (B).. (b)Matching fundsSection 1701(g) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(g)) is amended by striking 75 percent and inserting 50 percent.
			(c)Repeal termination of grants for hiring officers
 (1)In generalSection 1701(i) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(i)) is repealed.
 (2)Conforming amendmentSection 1701(j)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(j)(1)) is amended by striking subsection (i) and.
				3.Secure our Schools Grant Program
 (a)Facility risk assessmentSection 2701 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10551) is amended in subsection (b), in the matter preceding paragraph (1), by striking at schools and on school grounds and inserting at schools that have completed a facilities risk assessment and on the grounds of such schools.
 (b)Authorization of appropriationsSection 2705(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10555(a)) is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking $75,000,000 for fiscal year 2018 and inserting $5,100,000,000 for fiscal year 2020;
 (B)in subparagraph (A), by striking $50,000,000 and inserting $75,000,000; (C)in subparagraph (B), by striking $25,000,000 and inserting $25,000,000; and
 (D)by adding at the end the following:  (C)$5,000,000,000 shall be made available to the BJA Director and the COPS Director to carry out section 2701(b)(7) of this part.; and
 (2)in paragraph (2), in the matter preceding subparagraph (A), by striking 2019 and inserting 2021. 